Citation Nr: 9931401	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  89-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), other than due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

The appeal was last before the Board in December 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO 
continued to deny the benefit sought on appeal in a 
Supplemental Statement of the Case (SSOC) mailed to the 
veteran in July 1999. 


FINDING OF FACT

The claim for service connection for PTSD, other than due to 
exposure to Agent Orange, is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD, other than due to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for PTSD, other than 
due to exposure to Agent Orange, is whether he has presented 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for PTSD, other than due to exposure to Agent Orange, is well 
grounded.  

The veteran asserts that he has PTSD (other than due to 
exposure to Agent Orange) as a result of a variety of 
stressful experiences in Vietnam.  In this regard, the record 
reflects that, based on the veteran's examination by VA in 
September 1995 and the examiner's addendum dated in October 
1995, the veteran has been assessed as having PTSD due to 
stress occasioned by an incident in which one of his fellow 
servicemen was on guard duty and "froze" when he thought 
the enemy was approaching, at which point the veteran in 
essence "saved his life by firing back at the enemy".  The 
veteran elaborated that the "memory" of this inservice 
incident "returns....very frequently."  While the veteran has 
alleged other stressful events that transpired in Vietnam, 
the foregoing incident involving a fellow serviceman is the 
lone stressor identified by the VA examiner in October 1995 
as being accountable for the related diagnosis of PTSD.  Such 
is, in addition, the only examination on which the veteran is 
shown to have been assessed as having PTSD.

In considering the veteran's claim for service connection for 
PTSD, other than due to exposure to Agent Orange, the Board 
would observe that, in addition to a clear diagnosis of PTSD, 
verification of the stressor on which such diagnosis is 
predicated is required for a valid claim of service 
connection for PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  As to the latter requirement, the Board notes 
that the veteran's occupational specialty in Vietnam involved 
supply duties.  Further, the record does not reflect that he 
has been awarded any service decoration, such as the Purple 
Heart or Combat Infantryman Badge, which is consistent with 
active engagement in combat.  As to whether, relative to the 
above-cited stressor, the veteran might nevertheless be 
deemed to have been engaged in combat (the same having 
bearing relative to the question of verification as to 
whether such stressor actually occurred), the Board is 
constrained, in view of the reasoning herein advanced, to 
resolve such inquiry in the negative.  In this regard, the 
Board observes, in the first instance, that it is not certain 
whether the incident in which the veteran alleges having 
fired at the enemy to 'save[]' a fellow serviceman after the 
latter 'froze' in response to what he regarded as an enemy 
assault involved an actual attack by the enemy.  In the 
veteran's account of such incident, relayed to a VA social 
worker in October 1995, he indicated, at least as recorded by 
the social worker on the related report, only that 
"apparently the enemy [had] approached (italics added)" 
such fellow serviceman.  In a September 1999 Informal Hearing 
Presentation, the veteran's representative asserts, relative 
to such claimed stressor, that the veteran must be deemed, in 
accordance with 38 U.S.C.A. § 1154(b) (West 1991), to have at 
such time been engaged in combat.  However, the Board would 
respectfully point out that, based on the plain language of 
38 U.S.C.A. § 1154(b), the phrase 'engaged in combat with the 
enemy' requires (which showing has not been met in the 
present circumstances) that a claimant have personally 
participated in events comprising "an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality (italics added)".  VAOPGCPREC 12-99 (October 
18, 1999).  In addition, the Board observes that, in response 
to the RO's February 1999 notification to the veteran 
relative to his obligation to submit verification of any 
claimed stressor, he submitted, the following month, an 
application to be awarded the "Combat Action Ribbon" (CAR) 
in order to satisfy his "need to support" his claim for 
service connection for PTSD.  However, the record reflects 
that the CAR was specifically considered and omitted from a 
number of citations awarded the veteran in August 1995.  
Inasmuch as the CAR is awarded in specific consideration of 
active engagement in combat, see Marcoux v. Brown, 10 Vet. 
App. 3 (1996), the veteran's failure to be awarded the same 
therefore militates persuasively against any notion 
(relative, moreover, to any stressor the veteran has alleged) 
that he was actively engaged in combat.  Under either 
foregoing rationale, then, the veteran cannot, in the context 
of this appeal, be deemed to have been engaged in combat.  

As has been noted above, the lone stressor on which the 
veteran's present diagnosis as having PTSD is predicated 
involves his allegation of having 'saved' a fellow 
serviceman's life when firing at what was thought to be the 
approaching enemy.  As a claimant who is not (owing to the 
reasoning advanced in the preceding paragraph) deemed to have 
been engaged in combat, it therefore becomes incumbent on the 
veteran to provide "credible supporting evidence" from any 
source (such as a statement from a former service comrade) 
demonstrating that such stressor in fact occurred.  See 
Cohen, supra, at 142.  In response to the RO's February 1999 
notice to the veteran advising him of such obligation, the 
veteran, as was noted above, indicated that he was entitled 
to the CAR, feeling that an award of the same would 'support' 
his related PTSD claim.  However, as the Board has already 
observed, the veteran was denied the CAR in August 1995.  The 
veteran also submitted a March 1999 statement to the RO 
wherein, however, he indicated that he could not "remember 
[the] name" of the fellow serviceman he had "saved" in 
Vietnam.  The Board is constrained to point out, as the 
veteran was advised by the RO in the above-cited July 1999 
SSOC, that he has not verified or otherwise substantiated 
that the lone stressor on which his diagnosis as having PTSD 
is predicated (i.e., that involving his allegation of having 
'saved' a service comrade's life when firing at what was 
thought to be the approaching enemy) ever actually 
transpired.  In addition, given the veteran's advisement to 
the RO in March 1999 that he was unable to 'remember [the] 
name' of the fellow serviceman he had 'saved' in Vietnam, the 
Board is of the opinion that any further development to 
attempt to procure verification of such related stressor, to 
include contacting the U.S. Armed Services Center for 
Research of Unit Records, would be wholly futile.  In the 
absence, then, of verification of the sole stressor on which 
the veteran's diagnosis as having PTSD is predicated, the 
latter being a requisite element (in the context of this 
appeal) of a valid claim for service connection for PTSD, the 
Board is constrained to conclude that the veteran's related 
claim for service connection therefor is not plausible.  See 
Gaines v. West, 11 Vet. App. 353, 357 (1998).  Therefore, 
such claim is not well grounded.  38 U.S.C.A. § 5107(a).   

In reaching the foregoing disposition, the Board has not 
disregarded an objection lodged by the veteran's 
representative in the above-cited September 1999 Informal 
Hearing Presentation, i.e., that the RO's February 1999 
advisement to the veteran, relative to his alleged stressor 
involving saving a fellow serviceman's life in Vietnam and 
the veteran's obligation to submit verification thereof, 
stated only that 'you must submit credible supporting 
evidence such as statements from former service comrades.'  
The representative objects that the latter-quoted phrase was 
not followed with the phrase 'demonstrating that such 
stressor actually occurred.'  The effect of the 
representative's assertion, to be sure, is that the veteran 
was not properly apprised of his obligation to verify the 
cited stressor.  However, any such notion is wholly refuted 
by the consideration that the veteran's above-addressed 
subsequent (i.e., dated in March 1999) submission reflecting 
his belief that he was entitled to the CAR was ostensibly 
filed owing to his "need to support [his PTSD] claim".  
Since the latter clearly demonstrates that the veteran was 
aware of the obligation conveyed him in the RO's above-cited 
February 1999 notification, the Board respectfully declines, 
as has been requested by the representative, to remand the 
claim for the purpose of having the RO send additional 
pertinent notification to the veteran.  

In addition, although the Board has considered and disposed 
of the veteran's claim for service connection for PTSD, other 
than due to exposure to Agent Orange, on a ground different 
from that of the RO, the veteran has not been prejudiced by 
the Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the veteran greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection for PTSD, other than due to exposure to Agent 
Orange, the Board is of the opinion that its discussion above 
bearing on such issue is sufficient to inform the veteran of 
the elements necessary to complete his application for a 
claim for service connection relative to such disability.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for PTSD, other than due to 
exposure to Agent Orange, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

